Citation Nr: 0608067	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-20 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of left shoulder dislocation (minor).


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1981 to 
November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, granting an initial rating for a left 
shoulder dislocation (minor) at 20 percent in December 2002, 
and continuing this rating in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or an effective date, if a higher 
disability rating is granted on appeal and it is unclear 
whether the RO has requested "that the claimant provide any 
evidence in the claimant's possession that pertains to [his] 
claim."  38 C.F.R. § 3.159(b)(1).  On remand, VA must do so. 


 
Initial Disability Rating

Since the appeal arises from the initial award of service 
connection for residuals of a left shoulder dislocation and 
rotator cuff tear, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Service medical records show that the veteran was aboard a 
plane that crashed on a mountain in Afghanistan in February 
2002.  He suffered a severe dislocation and massive rotator 
cuff rupture of the left shoulder and multiple tendon 
ruptures, and underwent surgery on March 4, 2002 to repair 
the damage.  In May 2002, marked wasting and atrophy of the 
infraspinatus, supraspinatus and deltoid were noted.  In a 
July 2002 VA examination, the examining doctor noted with 
regards to his shoulder injury that the veteran "MAY gain 
enough function to just be able to perform activities of 
daily living."  His assessment also included statements that 
it was very probable that further rehabilitation would only 
bring about minimal improvement and that the possibility of 
lifelong disability for the veteran was "nearly 100% 
assured."  At this time, the veteran had 45 degrees of 
active elevation of his left arm.  A September 2003 VA 
medical record reflected obvious deltoid, supraspinatus and 
infraspinatus atrophy.  A magnetic resonance imaging (MRI) 
from a private facility in October 2003 noted arthritis in 
the shoulder joint.  In a November 2003 VA medical record, 
evidence of chronic denervation in the deltoid, supraspinatus 
and infraspinatus, most prominent in the deltoid, was noted.  
The November 2003 VA medical record is the most recent 
medical record in the claims file. 
 
The Board notes that the duty to assist includes obtaining 
pertinent non-VA and VA treatment records and a medical 
examination when needed to make a determination.  The Board 
feels that another attempt should be made by VA to ask the 
veteran to identify and sign releases for health care 
providers that have treated him for his left shoulder 
disability since November 2002 and should attempt to obtain 
missing non-VA and VA treatment records, in particular from 
the New Orleans and Pensacola VA medical facilities.  
  
Based on the above history, it appears that there has been 
extensive muscle and neurological damage to the veteran's 
left shoulder.  The Board finds that the most recent VA 
examination done in October 2002 was inadequate, because it 
did not provide the clinical findings needed to rate 
muscle/nerve damage, if any, or scarring.  In this regard, an 
examination should be performed to ascertain the nature and 
extent of the residuals of the veteran's left shoulder 
dislocation and rotator cuff tear.  Clinical findings must be 
reported in detail, including measurement of scarring, 
limitation of motion, and the degree of additional disability 
caused by functional losses, such as pain, weakened movement, 
excess fatigability, or incoordination, atrophy, denervation, 
and numbness.    
 
Further, on remand, VA should consider whether a separate 
rating is warranted for scars and should analyze the 
veteran's increased rating claim under the rating criteria 
for muscle injuries, peripheral nerves, and skin disorders, 
in addition to limitation of motion.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  An examination is needed to 
provide clinical findings so that VA can consider ratings 
under all appropriate diagnostic codes and whether staged 
ratings are warranted.  The Board notes that, on remand, VA 
should consider all possible diagnostic codes under 38 CFR §§ 
4.71a, 4.73, and 4.124a and whether a separate rating is 
warranted under 38 CFR § 4.118 for surgical scarring.  The 
Board reminds the veteran that the duty to assist is not a 
one-way street, and that he has a duty to cooperate.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that: (1) notifies the 
claimant that a schedular or 
extraschedular disability rating is 
determined by applying relevant 
diagnostic codes in the Rating Schedule, 
to provide a disability rating from 0% to 
as much as 100% (depending on the 
disability involved) based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment; (2) 
explains the information or evidence 
needed to establish an effective date, if 
a higher disability rating is granted, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (U. S. Vet. App. Mar. 3, 2006);  
(3) informs him of what he needs to 
provide; (4) what information VA has or 
will provide; and (5) request or tell the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The VA should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
left shoulder disability since 
November 2002.  The VA should attempt to 
obtain records from each health care 
provider he identifies and indicates may 
still have records available, if not 
already in the claims file.  In 
particular, VA should attempt to obtain 
missing records from the New Orleans VA 
Medical Center and the Pensacola VA 
Outpatient Clinic from November 2002 to 
the present.  If records are unavailable, 
please have the provider so indicate.  

3.  After completion of 1 and 2 above, 
the VA should make arrangements for the 
veteran to be afforded 
orthopedic/neurological/muscle and skin 
examinations to determine the nature and 
extent of his service-connected residuals 
of left shoulder dislocation and rotator 
cuff tear.  The claims file, this remand, 
and treatment records must be made 
available to, and be reviewed by, the 
examiner(s) in connection with the 
examination(s), and their reports should 
so indicate.  The examiner(s) should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray, MRI, EMG, and nerve 
conduction studies tests, and range of 
motion testing.  
 
First, the orthopedic/neurological/muscle 
examiner is to determine the nature and 
extent of the veteran's residuals of left 
shoulder disability.  If range of motion 
studies demonstrate any limitation of 
motion, the muscle examiner should 
discuss whether the limitation may be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The examiner 
should specify any anatomical damage, 
identify the muscle groups involved, 
indicate whether there are any retained 
foreign bodies, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness and provide 
a history for the veteran's left shoulder 
disability.  The examiner should compare 
the functioning of the left shoulder with 
that of the right shoulder and indicate 
whether there is atrophy or 
numbness/denervation of any muscles.  
 
Second, the skin examiner should 
expressly give the extent of the scarring 
related to the surgery performed on the 
veteran's left shoulder in square inches 
or square centimeters, should indicate 
whether the veteran's scarring is 
unstable (i.e., frequent loss of covering 
of skin over the scar), deep, superficial 
(i.e., not associated with underlying 
tissue damage), or tender and/or painful 
on objective demonstration, and whether 
the scarring results in weakness, limits 
the function of, or causes limited motion 
of, the affected part.  
 
The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and all clinical findings should be 
reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.
 
4.  Following completion of the above, VA 
should readjudicate the veteran's 
increased rating claim, including review 
of any additional evidence obtained on 
remand.  In particular, review should 
include consideration of staged ratings 
and the provisions of 38 C.F.R. §§ 4.40 
and 4.45, and separate ratings for 
scarring, the limitation of motion, 
paralysis of the peripheral nerves, 
and/or muscle damage under all applicable 
diagnostic codes pursuant to 38 C.F.R. 
§§ 4.71a, 4.73, 4.118, and 4.124a.  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.
 
Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2005).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


